                 Case 1-18-01052-cec              Doc 35        Filed 04/07/19          Entered 04/08/19 00:18:07

                                               United States Bankruptcy Court
                                               Eastern District of New York
FMTB BH LLC,
         Plaintiff                                                                                Adv. Proc. No. 18-01052-cec
1988 MORRIS AVENUE LLC,
         Defendant
                                                 CERTIFICATE OF NOTICE
District/off: 0207-1                  User: adobson                      Page 1 of 2                          Date Rcvd: Apr 05, 2019
                                      Form ID: pdf000                    Total Noticed: 5


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Apr 07, 2019.
pla            +FMTB BH LLC,   1335 50 STREET, SUITE 2G,   Brooklyn, NY 11219-6504
9401492        +747 Third Avenue, Suite 33B,   New York, New York 10017,   (212) 826-6422,   ( 10017-2803
9401493        +STAHL & ZELMANOVITZ,   747 Third Avenue, Suite 33B,   New York, New York 10017,
                 T: (212) 826-6422,   F 10017-2803

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
ust            +E-mail/Text: ustpregion02.br.ecf@usdoj.gov Apr 05 2019 18:35:14
                 Office of the United States Trustee,   Eastern District of NY (Brooklyn Office),
                 U.S. Federal Office Building,   201 Varick Street, Suite 1006,   New York, NY 10014-9449
ust            +E-mail/Text: ustpregion02.br.ecf@usdoj.gov Apr 05 2019 18:35:14     United States Trustee,
                 Office of the United States Trustee,   U.S. Federal Office Building,
                 201 Varick Street, Room 1006,   New York, NY 10014-9449
                                                                                            TOTAL: 2

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
ust*             +United States Trustee,   Office of the United States Trustee,   U.S. Federal Office Building,
                   201 Varick Street, Room 1006,   New York, NY 10014-9449
cd*              +FMTB BH LLC,   1335 50 STREET, SUITE 2G,   Brooklyn, NY 11219-6504
                                                                                              TOTALS: 0, * 2, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Apr 07, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on April 5, 2019 at the address(es) listed below:
              Abraham Neuhaus    on behalf of Plaintiff   FMTB BH LLC abeneuhaus@yahoo.com,
               aneuhaus@szlawllp.com;an@neuyac.com;joezelmanovitz@aol.com
              Abraham Neuhaus    on behalf of Counter-Defendant   FMTB BH LLC abeneuhaus@yahoo.com,
               aneuhaus@szlawllp.com;an@neuyac.com;joezelmanovitz@aol.com
              Brian J. Markowitz   on behalf of Defendant   700 BECK STREET LLC bmarkowitz@goldsteinhall.com
              Brian J. Markowitz   on behalf of Defendant   1988 MORRIS AVENUE LLC bmarkowitz@goldsteinhall.com
              Brian J. Markowitz   on behalf of Defendant   1974 MORRIS AVENUE LLC bmarkowitz@goldsteinhall.com
              Brian J. Markowitz   on behalf of Defendant   1821 TOPPING AVENUE LLC bmarkowitz@goldsteinhall.com
              Brian J. Markowitz   on behalf of Defendant   1143 FOREST AVENUE LLC bmarkowitz@goldsteinhall.com
              Daniel Robert Goldenberg   on behalf of Defendant   1974 MORRIS AVENUE LLC
               dgoldenberg@goldsteinhall.com
              Daniel Robert Goldenberg   on behalf of Counter-Claimant    1974 MORRIS AVENUE LLC
               dgoldenberg@goldsteinhall.com
              Daniel Robert Goldenberg   on behalf of Counter-Claimant    700 BECK STREET LLC
               dgoldenberg@goldsteinhall.com
              Daniel Robert Goldenberg   on behalf of Defendant   1821 TOPPING AVENUE LLC
               dgoldenberg@goldsteinhall.com
              Daniel Robert Goldenberg   on behalf of Defendant   1988 MORRIS AVENUE LLC
               dgoldenberg@goldsteinhall.com
              Daniel Robert Goldenberg   on behalf of Counter-Claimant    1143 FOREST AVENUE LLC
               dgoldenberg@goldsteinhall.com
              Daniel Robert Goldenberg   on behalf of Counter-Claimant    1821 TOPPING AVENUE LLC
               dgoldenberg@goldsteinhall.com
              Daniel Robert Goldenberg   on behalf of Defendant   700 BECK STREET LLC
               dgoldenberg@goldsteinhall.com
              Daniel Robert Goldenberg   on behalf of Counter-Claimant    1988 MORRIS AVENUE LLC
               dgoldenberg@goldsteinhall.com
             Case 1-18-01052-cec        Doc 35     Filed 04/07/19     Entered 04/08/19 00:18:07




District/off: 0207-1          User: adobson                Page 2 of 2                  Date Rcvd: Apr 05, 2019
                              Form ID: pdf000              Total Noticed: 5


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Daniel Robert Goldenberg    on behalf of Defendant    1143 FOREST AVENUE LLC
               dgoldenberg@goldsteinhall.com
              Fred B. Ringel    on behalf of Plaintiff    FMTB BH LLC fbr@robinsonbrog.com,
               cy@robinsonbrog.com;nfm@robinsonbrog.com
              Joseph Zelmanovitz     on behalf of Plaintiff    FMTB BH LLC joezelmanovitz@aol.com,
               aneuhaus@szlawllp.com
              Joseph Zelmanovitz     on behalf of Counter-Defendant    FMTB BH LLC joezelmanovitz@aol.com,
               aneuhaus@szlawllp.com
              Lawrence S. Hirsh    on behalf of Plaintiff    FMTB BH LLC lhirsh@robinsonbrog.com,
               paralegals@robinsonbrog.com
                                                                                              TOTAL: 21
Case 1-18-01052-cec   Doc 35   Filed 04/07/19   Entered 04/08/19 00:18:07
Case 1-18-01052-cec   Doc 35   Filed 04/07/19   Entered 04/08/19 00:18:07
